Title: To James Madison from John G. Jackson, 12 October 1809
From: Jackson, John G.
To: Madison, James


My dear Sir.
Monte Alto Clarksburg P O Octr 12th 1809
Have the goodness to enclose the within Packet to Mrs. Washington. We hear very little now of the movements of the British Cabinet towards us, & still less of Jackson’s course—the public expectation has so long been abused that a state of Apathy and indifference has in some degree succeeded the excitement produced by British perfidy. They do not now contemplate the evils inflicted by G B with more concern than the subjugation of Austria & the contests in Spain—that is to say not as immediately affecting us but probably doing so in their consequences. I would now as soon attempt to move the rocky top of the Allegany to battle as make war with G B for existing differences without some new crisis to aid me. We must therefore play ⟨a⟩ cautious game if we avoid yielding some important right. The Elections have recently been favorable & rather confirm than shake my position: the people were drawn astray by popular tumult, they are returning to a state of quiet & acquiescence, & if they are maintained in it, earth & Hell cannot shake them. But go to War—or lay embargoes—Taxes &c & my life on it we kick the beam. Excuse these reflections. I wanted to say something & they obtruded on me. With love to my dear Sister M & yourself yours sincerely
J G Jackson
 